Case 9:17-cv-81162-BB Document 110 Entered on FLSD Docket 11/13/2018 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA

                              Case No. 17-cv-81162-BLOOM/Reinhart

  JUAN TORRES, and
  ALEJANDRO TORRES

                Plaintiffs,

  v.

  FIRST TRANSIT, INC.,

                Defendant.                   /

                                      FINAL JUDGMENT

         THIS CAUSE came before the Court for jury trial on November 6, 2018. The issues

  having been duly tried and the jury having duly rendered its verdict, it is ORDERED AND

  ADJUDGED as follows, consistent with the jury’s verdict, ECF No. [109]:

         1. Judgment is entered in favor of Plaintiff Alejandro Torres in the amount of

            $2,496,261.13, for which sum let execution issue.

         2. Judgment is entered in favor of Plaintiff Juan Torres in the amount of $4,927,604.38,

            for which sum let execution issue.

         3. The Court reserves jurisdiction to award attorneys’ fees and costs and address any

            post-trial motions.

         4. Post-judgment interest shall accrue on this Judgment pursuant to 28 U.S.C. § 1961.

         5. The Clerk of Court is directed to mark this case CLOSED.
Case 9:17-cv-81162-BB Document 110 Entered on FLSD Docket 11/13/2018 Page 2 of 2

                                                 Case No. 17-cv-81162-BLOOM/Reinhart


          DONE AND ORDERED in Chambers at Miami, Florida, this 13th day of November,

  2018.




                                                 _________________________________
                                                 BETH BLOOM
                                                 UNITED STATES DISTRICT JUDGE

  Copies to:

  Counsel of Record




                                           2
